In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 13, 1993, which granted the motion of the defendant Theodore Kurtz to compel the plaintiff to accept service of his answer nunc pro tunc.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in permitting the defendant Kurtz to file a late answer. The delay on the part of the defendant was brief and the excuse for the delay was reasonable (see, CPLR 3012 [d]). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.